 


110 HR 1471 IH: Better Access to Chiropractors to Keep our Veterans Healthy Act (BACK Veterans Health Act)
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1471 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2007 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to permit eligible veterans to receive direct access to chiropractic care. 
 
 
1.Short titleThis Act may be cited as the Better Access to Chiropractors to Keep our Veterans Healthy Act (BACK Veterans Health Act). 
2.Expanded chiropractor services available to veterans 
(a)Medical servicesParagraph (6) of section 1701 of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)Chiropractic services.. 
(b)Rehabilitative servicesParagraph (8) of such section is amended by inserting chiropractic, after counseling,. 
(c)Preventive health servicesParagraph (9) of such section is amended — 
(1)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and 
(2)by inserting after subparagraph (E) the following new subparagraph (F): 
 
(F)periodic and preventative chiropractic examinations and services;. 
3.Direct access for veterans to chiropractic services 
(a)In generalChapter 17 of title 38, is amended by inserting after section 1710B the following new section: 
 
1710C.Direct access to chiropractic services 
(a)The Secretary shall permit eligible veterans to receive needed medical services, rehabilitative services, and preventative health services from a licensed doctor of chiropractic on a direct access basis at the election of the eligible veteran, if such services are within the State scope of practice of such doctor of chiropractic. 
(b)The Secretary shall not discriminate among licensed health-care providers in the determination of needed services.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1710B the following new item: 
 
 
1710C. Direct access to chiropractic services.. 
 
